Title: To Thomas Jefferson from George Jefferson, 4 August 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 4th. Augt. 1802
          
          I some days since forwarded by Mr. Mooney, your things from Washington, the Iron & Steel from Philadelphia, & the syrup of punch; together with some articles for D. Carr.
          The lime & linen shall be forwarded by the next boat, if to be had; the latter however I am satisfied, cannot. The Rudimens Rudiments I send by the post-rider.
          Mr. Eppes is, I expect, by this with you—if he is not, have the goodness to forward him the inclosed.
          I am Dr. Sir Your Very humble servant
          
            Geo. Jefferson
          
        